DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 17 November 2020 is acknowledged. The traversal is on the ground(s) that the groups are not distinct. As all claims depend from claim 1, they have been examined accordingly in this action and the restriction requirement no longer applies.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation of “the support of the stator” in lines 15 and 17. It is unclear if this limitation refers to the “one stator support” or one of the other front and rear supports previously disclosed which would also support the stator.
The stator support claimed is disclosed as being “intended to be fixed” on the table behind the supports for maintaining the shaft, but there is unclear if the stator support is actually arranged in such a manner on the table.
The claim is directed towards a tool for balancing a turbine engine module, and therefore the turbine engine module is not part of the tool itself. However, elements being claimed such as the rear support plate and front support plate of the stator appear to be part of the module and not of the tool itself. It is unclear if these limitations are therefore part of the claimed invention or not.
Regarding claim 3, the claim recites that limitation that the rear plate has the shape of a disk pierced with a circular opening in its center. It is unclear what is meant by the term “pierced” and how it would be different than merely a disk with a circular opening since the term “pierced” seems to imply a specific action.
The claim recites in line 3, “a lower foot for fixing to the rear plate,” however the claim is directed towards the rear plate, so it is therefore unclear as to how rear plate would be fixed to itself.
The claim in in line 4 recites the limitation of “its outer periphery,” however it is unclear as to what “its” refers to.
The term “their free ends of the axial buttons…” appears to lack an antecedent basis since no free ends of axial buttons have been disclosed or would be inherent in the claim.
Regarding claim 4, the claim recites that limitation that the front plate has the shape of a disk pierced with a circular opening in its center. It is unclear what is meant by the term “pierced” and how it would be different than merely a disk with a circular opening since the term “pierced” seems to imply a specific action.
The claim recites in line 3, “a lower foot for fixing to the front plate,” however the claim is directed towards the front plate, so it is therefore unclear as to how front plate would be fixed to itself.
The claim recites the limitation of “their free ends” with regard to the radial arms, however there is prior teaching of the radial arms having free ends and therefore the limitation lacks antecedent basis.
Regarding claim 5, the claim recites the limitation of “on its periphery” and “its outer support” however it is unclear as to what element “its” is referring to since it could apply to the false bearing, the inner support, or the track etc.
Regarding claim 6, the claim recites the limitation that the tubular guiding sleeve is “produced in the form of two” lower and upper shells. It is unclear if this means there are two upper and two lower shells, or a singular upper and lower shell. Additionally, the term “is produced” implies that a step of forming the elements is being taken in the claim.
Similar to the claims above, claim 6 uses the term “its” in several instances where it is unclear as to what is being referenced.
The claim recites the limitation of “said plate” in line 8, however several different plates have previously been disclosed and it is therefore unclear as to which one is being referenced in this instance. 
Regarding claim 7, the claim recites the limitation in line 2 of “wherein it comprises” however it is unclear as to what “it” is referring to. 
The claim recites the limitation of a “standard rotor,” “standard rotor mass,” and standard rotor shaft, however it is unclear as to what would could qualify as standard for these elements and what would not be considered standard.
Regarding claim 8, the claim recites the limitation of the “standard rotor” as in claim 7. The claim further states “it is coupled with the power drive unit” however it is unclear as to what “it” refers to in this instance.
Regarding claim 9, the claim recites the limitations of a standard rotor, a standard rotor mass and standard rotor shaft as in claims 7 and 8 above.
Lines 1-9 of the claim recited a method separate from the claimed method for adjusting a tubular sleeve and stator support of the tool of claim 1. It is unclear if those steps recited are part of the method or not since they appear in the preamble and are not positively recited as taking place during the method.
The sixth and ninth steps of the method comprise steps where an element “is assembled to” another element. It is unclear what is meant by these limitations.
Regarding claim 10, the first, second, third and fourth steps of the method comprise steps where an element “is assembled to” another element. It is unclear what is meant by these limitations.
The fifth step of the claim recites the limitation of “the module equipped with the guiding sleeve” however it is unclear what is meant by the term “equipped” as no step of equipping has occurred. The step further recites the limitation of arranging the module “on the rear and front supports for maintaining the shaft of the module and on the stator support” which is unclear.
Regarding claim 11, the claim recites the limitation of “it comprises” in line 2 however it is unclear as to what “it” refers to.
It is unclear what “the edges” are referring to in line 3 since multiple elements have edges and the disk as disclosed would have at least inner and outer edges.
It is unclear what is meant by the legs being “arranged according to a diameter corresponding to that of an outer support of the false bearing” means since there is no indication that the diameter would lead to such an arrangement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luinaud et al. WO2017/0017451 (hereinafter referred to as Luinaud) and Holz et al. US Patent 4,667,532 (hereinafter referred to as Holz).
Regarding claim 1, Luinaud discloses a tool for balancing a turbine engine module in a balancer, said module comprising at least one state and one rotor comprising a shaft of longitudinal axis A, configured to be guided by a guiding bearing inside the stator and at least one blades stage which is connected to a longitudinal end portion of said shaft and which is surrounded by said stator, and said balancer comprising at least from the front to the rear, a power drive unit (would inherently be required for driving the turbine during balancing) and a table 12 provided with two front and rear supports for maintaining the shaft of the module, wherein the tool comprises at least one stator support 24, intended to be fixed axially adjustably on the table of the balancer behind the supports for maintaining the shaft of the module, a tubular false bearing 68, configured to support a guiding bearing 72 of the rotor in the stator and comprising a front fixing support configured to extend outside of the stator, and a rear support plate 44 of the stator, intended to be fixed with the support of the stator, and comprising means for immobilizing the rotor with respect to the stator, and a front support plate 58 of the stator intended to be fixed to the support of the stator and comprising means for immobilizing and centering the false bearing as claimed. Luinaud does not explicitly disclose the guiding sleeve as claimed.
Holz teaches a method and apparatus for balancing a rotor of a turbine engine which includes a guiding sleeve 31, 32, 33 which is configured to lock the rotation of the turbine rotor during balancing. It would have been obvious to one of ordinary skill in the at the time of filing to have used a similar sleeve structure as a guide in Luinaud in order to secure the shaft during balancing to ensure proper balance and to prevent damage. 

Allowable Subject Matter
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/           Examiner, Art Unit 2861                                                                                                                                                                                             


    
        
            
    

    
        1 Corresponding US Publication 2018/0172111 has been relied upon for translation.